DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/2020 and 7/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Analysis and Control…”; IDS).
In claim 1, Sun discloses a system comprising: a dual rotor electrical machine (Fig. 1-16; annotated Fig. 3 below)  including, a stator (Comp_S), an inner rotor (Comp_R1) including a first number of permanent magnet pole pairs (p_ir), and a modulator (Comp_R2) including a second number of modulating segments (p_or); and a controller (5; Fig. 16) configured to execute non-transitory machine readable instructions that, when executed by the controller (5), cause the system to determine a virtual position of an electromagnetic field of the stator (Comp_S) based on a weighted sum of an angular position of the inner rotor (Comp_R1) and an angular position of the modulator (Comp_R2), wherein weights in the weighted sum are based on the first number and the second number (Equation 20; Page 6721).
In claim 2, Sun discloses wherein the controller (5) is configured to execute machine readable instructions to control the dual rotor electrical machine based on the determined virtual position (ϴ_w) of the electromagnetic field of the stator (Comp_S).
In claim 3, Sun discloses wherein the controller (5) is configured execute machine readable instructions to synchronize (based on field position ϴ_w) the electromagnetic field of the stator (Comp_S) with an electromagnetic field associated with the rotor (Comp_R1) and the modulator (Comp_R2).
In claim 4, Sun wherein the controller (5) is configured to execute machine readable instructions to operate the dual rotor electrical machine according to at least one of a speed mode or a torque mode (Pg. 6717, control model and algorithm for wide speed range; Pg. 6723, model of various input torque).
In claim 5, Sun discloses wherein the dual rotor electrical machine is configured to operate as at least one of a motor or a generator (motor or generator; Pg. 6716).  
In claim 17, Sun discloses a In claim 1, Sun discloses a method for operating a dual rotor electrical machine (Fig. 1-16; annotated Fig. 3 below) including, a stator (Comp_S), an inner rotor (Comp_R1) including a first number of permanent magnet pole pairs (p_ir), and a modulator (Comp_R2) including a second number of modulating segments (p_or) and corresponding modulating rings (formed by segments), the method comprising: obtaining a first angular position (ϴ_ir) of the inner rotor (Comp_R1); obtaining a second angular position (ϴ_or) of the modulator (Comp_R2); and determining a virtual position of an electromagnetic field of the stator (Comp_S), the virtual position based on a weighted sum of the first angular position (ϴ_ir) and the second angular position (ϴ_or), wherein weights in the weighted sum are based on the first number and the second number (Equation 20; Page 6721).
In claim 18, Sun discloses controlling the dual rotor electrical machine based on the determined virtual position (ϴ_w) of the electromagnetic field of the stator (Comp_S).
In claim 19, Sun discloses In claim 1, Sun discloses a non-transitory computer readable medium, when executed by a controller (5) in a system including a dual rotor electrical machine (Fig. 1-16; annotated Fig. 3 below)  having a stator (Comp_S), an inner rotor (Comp_R1) including a first number of permanent magnet pole pairs (p_ir), and a modulator (Comp_R2) including a second number of modulating segments (p_or); and a controller (5; Fig. 16) configured to execute non-transitory machine readable instructions that, when executed by the controller (5), cause the system to determine a virtual position of an electromagnetic field of the stator (Comp_S) based on a weighted sum of an angular position of the inner rotor (Comp_R1) and an angular position of the modulator (Comp_R2), wherein weights in the weighted sum are based on the first number and the second number (Equation 20; Page 6721).
In claim 20, Sun discloses wherein the non-transitory computer readable medium, when executed by the controller (5), is configured to cause the system to, control the dual rotor electrical machine based on the virtual position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Analysis and Control…”; IDS) in view of Sun et al. (Motion Control and…; IDS; hereinforth referred to as ‘Sun_2’).
In claim 7, Sun teaches the system of claim 1, with the exception of a first position resolver, the first position resolver configured to obtain the angular position of the inner rotor, and configured to provide the angular position to the controller.
However, Sun_2 teaches a system comprising a dual rotor electrical machine (Fig. 1-15) having a first position resolver (Resolver 2; Fig. 4), the first position resolver (Resolver 2) configured to obtain the angular position of the inner rotor (Inner Rotor; Fig. 4), and configured to provide the angular position to a controller (Speed Control System; Fig. 4).
Therefore in view of Sun_2, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Sun to have arrived at the claimed invention, in order to ensure that the rotors function at the desired speeds (Sun_2; Pg. 1865).
In claim 8, Sun teaches the system of claim 1, with the exception of a second position resolver, the second position resolver configured to obtain the angular position of the modulator, and configured to provide the angular position of the modulator to the controller.
However, Sun_2 teaches a system comprising a dual rotor electrical machine (Fig. 1-15) having a second position resolver (Resolver 1; Fig. 4), the second position resolver (Resolver 1) configured to obtain the angular position of the modulator (Outer Rotor; Fig. 4), and configured to provide the angular position of the modulator to the controller (Speed Control System; Fig. 4).
Therefore in view of Sun_2, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Sun to have arrived at the claimed invention, in order to ensure that the rotors function at the desired speeds (Sun_2; Pg. 1865).
In claim 11, Sun teaches the system of claim 1, including a second shaft (Ouput shaft) connected to the inner rotor (Comp_R1), the second shaft (Output shaft) having a second shaft angular position (any circumferential position of the shaft).
Sun does not teach, with a second gear ratio being a ratio of a number of gears on the second shaft to a number of gears on the inner rotor, wherein the controller is configured to execute machine readable instructions to determine the virtual position based on the second shaft angular position and the second gear ratio.
However, Sun_2 teaches a system comprising a dual rotor electrical machine (Fig. 1-15) having, with a second gear ratio being a ratio of a number of gears (Reduction gears) on the second shaft (shaft connected to Inner rotor) to a number of gears on the inner rotor (magnetic gears), wherein the controller (Speed Control System) is configured to execute machine readable instructions to determine the virtual position based on the second shaft angular position and the second gear ratio.
Therefore in view of Sun_2, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Sun to have arrived at the claimed invention, in order to ensure that the rotors function at the desired speeds (Sun_2; Pg. 1865).
Allowable Subject Matter
Claims 6, 9-10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 6: “wherein the controller is configured to execute machine readable instructions to determine the virtual position as [claimed equation],where ThetaStator is the virtual position, ThetaRotor is the angular position of the inner rotor, ThetaModulator is the angular position of the modulator, n1 is the first number of permanent magnet pole pairs, n3 is the second number of modulating segments, and C_3 is a position offset.”
Claim 9: “a first shaft connected to the modulator, the first shaft having a first shaft angular position, with a first gear ratio being a ratio of a number of gears on the first shaft to a number of gears on the modulator, wherein the controller is configured to execute machine readable instructions to determine the virtual position based on the first shaft angular position and on the first gear ratio.”
Claim 12: “wherein the controller is configured to determine the virtual position as [claimed equation],where Theta_Shaft is the second shaft angular position, Ratio_Shaft is the second gear ratio, ThetaStator is the virtual position, ThetaModulator is the angular position of the modulator, n1 is the first number of permanent magnet pole pairs, n3 is the second number of modulating segments, and C_3 is a position offset.”
Claim 13: “a first shaft connected to the modulator, the first shaft having a first shaft angular position with a first gear ratio being a ratio of a number of gears on the first shaft to a number of gears on the modulator; and a second shaft connected to the inner rotor, the second shaft having a second shaft angular position with a second gear ratio being a ratio of a number of gears on the second shaft to a number of gears on the inner rotor, wherein the controller is configured to execute machine readable instructions to determine the virtual position based on the first shaft angular position, the first gear ratio, the second shaft angular position, and the second gear ratio.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimoto et al. (US 2018/0278139) teaches a magnetic transmission provided with an inner rotor, outer rotor, and stator.
Ueno et al. (US 2019/0190413) teaches a magnetic transmission provided with an inner rotor, outer rotor, stator, and a controller to control the energizing of the stator coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832